Schuman, C. J. This case is to be considered in conjunction with the opinion rendered in consolidated cases Nos. 4393 and 4394, wherein William Winston and Patrick Clancy were claimants. The opinion in that case as to the law applicable to the facts applies here, and the claim would have to be denied on the theory therein established. The additional point established in this case was to announce the law as to the amount that could be recovered in a case authorizing recovery. For the reasons advanced, the petition for rehearing is denied.